qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index nos washington dc person to contact telephone number refer reply to cc ita - plr-143891-01 date date legend a b v w y year year company court dear this letter responds to your request for a letter_ruling on behalf of a and b regarding the change in title of b’s stock certificates you request rulings that no gain_or_loss will be recognized to a or b as a result of the change in title and the change in title does not constitute a gift_for gift_tax purposes facts as a result of marital difficulties a and b divorced a divorce decree order was issued by the court in year the order resolved all legal issues arising from the marital relationship including apportionment of the marital property at the time of the divorce proceeding a’s and b’s marital assets included y shares of company a closely_held_business the shares were titled in a’s name under state plr-143891-01 law however the shares of company regardless of how title is held constitute marital property subject_to division between the parties in order to equalize the marital property the order allocated v percent of the shares to a and w percent of the shares to b b’s w percent interest in company combined with other assets she received gave her one-half of the marital estate although the stock certificates for b’s w percent interest in company were never titled in her name the order stated that the true ownership of that interest is apportioned to her a and b represent that the record ownership of the w percent interest was left in a’s name to protect the value of the stock encourage investment in company and enhance the future marketability of the stock further it is represented that a and b did not enter into a written_agreement relative to their marital property rights prior to year the year of the divorce in year b filed a lawsuit asking the court to direct that the w percent interest in company be titled in her name as a result of mediation of the issues raised in the lawsuit the parties submitted this request for a private_letter_ruling law and analysis sec_1041 of the internal_revenue_code provides that no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or a former spouse but only if the transfer is incident to the divorce sec_1041 provides that in the case of any sec_1041 transfer of property for purposes of subtitle a the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor sec_1041 provides that for purposes of sec_1041 a transfer of property is incident to the divorce if such transfer occurs within one year after the date on which the marriage ceases or is related_to_the_cessation_of_marriage sec_1_1041-1t q a-7 of the temporary income_tax regulations provides that a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument any transfer not pursuant to a divorce_or_separation_instrument and any transfer occurring more than years after the cessation of the marriage is presumed to be not related to the cessation of the marriage this presumption may be rebutted only by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage for example the presumption may be rebutted by showing that a the transfer was not made within the one- and six-year periods described above because of factors which hampered an earlier transfer of the property such as legal or business impediments to transfer or disputes concerning the value of the property owned at the time of the cessation of the marriage and b the transfer is effected promptly after the impediment to transfer is removed plr-143891-01 sec_71 provides that the term divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse in the present case b has sought an order from the court directing that b’s w percent interest in company be titled in her name if granted the change in title will represent a transfer pursuant to a divorce_or_separation_instrument within the meaning of sec_71 the transfer however will not be made before the expiration of years from the date the marriage ended thus under sec_1_1041-1t q a-7 of the temporary regulations there is a rebuttable_presumption that the transfer is not related to the cessation of the marriage notwithstanding the presumption it is our position that the transfer in title of the shares of company is related to the cessation of the marriage of a and b first it is clear that the transfer of company stock from a to b is being made to effect the division of property owned by a and b at the time of the divorce the company stock was marital property owned by a and b at divorce and the order issued by the court at the time of the divorce allocated w percent of the shares to b a and b have simply chosen to delay the transfer of title of such shares for more than six years after the cessation of the marriage second a and b have represented that there are compelling business reasons concerning why the transfer will occur more than years from the date the marriage ended these reasons include maintaining investor confidence in company enhancing the marketability of the stock and facilitating future growth thus valid business reasons exist to explain the delay in the transfer accordingly the transfer is related to the cessation of the marriage under sec_1041 even if it occurs more than six years after the cessation of a’s and b’s marriage with respect to the issue relating to the applicability of the gift_tax provisions sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by an individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift under b of the gift_tax regulations as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or the benefit of another the gift is complete but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all plr-143891-01 the facts in the particular case accordingly if a transfer of property is subject_to a reserved power the terms of the power must be examined and its scope determined sec_25_2511-2 provides that a gift is incomplete in every instance in which the donor reserves the power to revest the beneficial title to the property to himself sec_2516 provides that where a husband and wife enter into a written_agreement relative to their marital property rights and divorce occurs within the 3-year period beginning on the date year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement - to either spouse in settlement of his or her marital rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full and adequate_consideration in money or money’s worth in the present case it is represented that a and b did not enter into a written_agreement relative to their marital property rights prior to year the year a and b were divorced the determination of a’s and b’s respective marital property rights were delineated in the court’s order under the order the court directed that the parties divide the y shares of company so that the stock remains titled in the name of a but the true ownership is apportioned between the parties v to a and w to b b is to be treated as and considered a shareholder and is to receive her proportionate share of any dividends stock splits or other matters affecting the structure and or value of the stock the parties are to share in the proceeds benefits consideration resulting from the sale of the stock in the same percentages as they hold ownership a is not permitted to sell pledge or otherwise transfer directly or indirectly any stock that he owns in company without prior written consent of b the order irrevocably assigned w of company stock to b in year a cannot revoke the order and revest b’s interest in the w to himself in addition he is required to take all necessary steps to protect b’s interest although legal_title of the stock has remained on the books of company in the name of a since the time of the order b has received all the benefits of any sales of the stock as well as other economic benefits such as appreciation in the stock’s value no dividends have been paid on the stock under sec_2516 where a husband and wife enter into a written_agreement relative to their marital property rights and divorce occurs within the 3-year period beginning on the date which is one year before the agreement is entered into any transfers of property interests made pursuant to such agreement to either spouse in settlement of his or her marital rights is deemed to be a transfer made for a full and adequate_consideration in money or money’s worth based upon the requirements of we conclude that the transfer of w of the y shares to b is a transfer made for adequate_consideration in money or money’s worth within the meaning of accordingly the proposed change in title of company stock from a’s name to b’s name will not result in the application of the federal gift_tax under sec_2501 of the internal_revenue_code holdings plr-143891-01 the transfer of title to be made between a and b pursuant to the order and the amended order will qualify for nonrecognition of gain under sec_1041 the proposed change in title of b’s w of company stock from a’s name to b’s name will not result in the application of the federal gift_tax under sec_2501 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file we are sending a copy of this letter to both of the taxpayers sincerely stephen j toomey assistant to branch chief branch office of associate chief_counsel income_tax accounting cc
